(Multicurrency--Cross Border)                                          Exhibit
10.4
ISDAâ
International Swap Dealers Association, Inc.


MASTER AGREEMENT


dated as of May 22, 2009


WELLS FARGO BANK, N.A.


And


GRANITE CONSTRUCTION INCORPORATED
a corporation organized and existing under the laws of the State of Delaware


have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.


Accordingly, the parties agree as follows:


1.           Interpretation


(a)          Definitions.  The terms defined in Section 14 and in the Schedule
will have the meanings therein specified for the purpose of this Master
Agreement.


(b)          Inconsistency.  In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.


(c)          Single Agreement.  All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this "Agreement"),
and the parties would not otherwise enter into any Transactions.


2.           Obligations


(a)          General Conditions.


(i)   Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.


(ii)   Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


(iii)         Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.


 
1

--------------------------------------------------------------------------------

 
(b)           Change of Account.  Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the scheduled date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.


(c)           Netting.  If on any date amounts would otherwise be payable:


(i)           in the same currency; and


(ii)          in respect of the same Transaction,


by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction.  The election may be
made in the Schedule or a Confirmation by specifying that subparagraph (ii)
above will not apply to the Transactions identified as being subject to the
election, together with the starting date (in which case subparagraph (ii) above
will not, or will cease to, apply to such Transactions from such date).  This
election may be made separately for different groups of Transactions and will
apply separately to each pairing of Offices through which the parties make and
receive payments or deliveries.


(d)           Deduction or Withholding for Tax.


(i)   Gross-Up.  All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect.  If a party is so
required to deduct or withhold, then that party ("X") will:


(1)           promptly notify the other party ("Y") of such requirement;


(2)   pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;


(3)   promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y evidencing such payment to such
authorities; and


(4)   if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for:


(A)          the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or


(B)          the failure of a representation made by Y pursuant to Section 3(f)
to be accurate and true unless such failure would not have occurred but for (I)
any action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
 
 
2

--------------------------------------------------------------------------------

 
(ii)          Liability.  If:


(1)   X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);


(2)   X does not so deduct or withhold; and


(3)   a liability resulting from such Tax is assessed directly against X,


then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).


(e)           Default Interest; Other Amounts.  Prior to the occurrence or
effective designation of an Early Termination Date in respect of the relevant
Transaction, a party that defaults in the performance of any payment obligation
will, to the extent permitted by Law and subject to Section 6(c), be required to
pay interest (before as well as after judgment) on the overdue amount to the
other party on demand in the same currency as such overdue amount, for the
period from (and including) the original due date for payment to (but excluding)
the date of actual payment, at the Default Rate.  Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.  If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.


3.           Representations


Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:


(a)           Basic Representations.


(i)   Status.  It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;


(ii)   Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;


(iii)   No Violation or Conflict.  Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(iv)   Consents.  All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and


(v)    Obligations Binding.  Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at Law)).
 
 
3

--------------------------------------------------------------------------------

 
(b)           Absence of Certain Events.  No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.


(c)           Absence of Litigation.  There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
Law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.


(d)           Accuracy of Specified Information.  All applicable information
that is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.


(e)           Payer Tax Representation.  Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.


(f)           Payee Tax Representations.  Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.


4.           Agreements


Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:


(a)           Furnish Specified Information.  It will deliver to the other party
or, in certain cases under subparagraph (iii) below, to such government or
taxing authority as the other party reasonably directs:


(i)    any forms, documents or certificates relating to taxation specified in
the Schedule or any Confirmation;


(ii)    any other documents specified in the Schedule or any Confirmation; and


(iii)    upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,


in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.


(b)           Maintain Authorizations.  It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.


(c)           Comply with Laws.  It will comply in all material respects with
all applicable laws and orders to which it may be subject if failure so to
comply would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.


(d)           Tax Agreement.  It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.
 
 
4

--------------------------------------------------------------------------------

 
(e)           Payment of Stamp Tax.  Subject to Section 11, it will pay any
Stamp Tax levied or imposed upon it or in respect of its execution or
performance of this Agreement by a jurisdiction in which it is incorporated,
organized, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located ("Stamp Tax Jurisdiction") and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party's execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.


5.           Events of Default and Termination Events


(a)           Events of Default.  The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes an
event of default (an "Event of Default") with respect to such party:


(i)   Failure to Pay or Deliver.  Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;


(ii)    Breach of Agreement.  Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2 (a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;


(iii)   Credit Support Default.


(1)   Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;


(2)   the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or


(3)   the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;


(iv)   Misrepresentation.  A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;


(v)   Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (1)
defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);


(vi)   Cross Default.  If "Cross Default" is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however described) in respect of
such party, any Credit Support Provider of such party or any applicable
Specified Entity of such party under one or more agreements or instruments
relating to Specified Indebtedness of any of them (individually or collectively)
in an aggregate amount of not less than the applicable Threshold Amount (as
specified in the Schedule) which has resulted
 
 
5

--------------------------------------------------------------------------------

 
in such Specified Indebtedness becoming, or becoming capable at such time of
being declared, due and payable under such agreements or instruments before it
would otherwise have been due and payable or (2) a default by such party, such
Credit Support Provider or such Specified Entity (individually or collectively)
in making one or more payments on the due date thereof in an aggregate amount of
not less than the applicable Threshold Amount under such agreements or
instruments (after giving effect to any applicable notice requirement or grace
period);


(vii)   Bankruptcy.  The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:


(1)   is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee custodian or other similar official for it or for
all or substantially all its assets; (7) has a secured party take possession of
all or substantially all its assets or has a distress, execution attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or


(viii)   Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:


(1)   the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or


(2)   the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.


(b)           Termination Events.  The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes an
Illegality if the event is specified in (i) below, a Tax Event if the event is
specified in (ii) below or a Tax Event Upon Merger if the event is specified in
(iii) below, and, if specified to be applicable, a Credit Event Upon Merger if
the event is specified pursuant to (iv) below or an Additional Termination Event
if the event is specified pursuant to (v) below:


(i)   Illegality.  Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):


(1)   to perform any absolute or contingent obligation to make a payment or
delivery, or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or


 
6

--------------------------------------------------------------------------------

 
(2)   to perform, or for any Credit Support Provider of such party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction.


(ii)   Tax Event.  Due to (x) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));


(iii)   Tax Event Upon Merger.  The party (the "Burdened Party") on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);


(iv)   Credit Event Upon Merger.  If "Credit Event Upon Merger" is specified in
the Schedule as applying to the party, such party ("X"), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X, or its successor or transferee, as
appropriate, will be the Affected Party); or


(v)    Additional Termination Event.  If any "Additional Termination Event" is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).


(c)           Event of Default and Illegality.  If an event or circumstance
which would otherwise constitute or give rise to an Event of Default also
constitutes an Illegality, it will be treated as an Illegality and will not
constitute an Event of Default.


6.           Early Termination


(a)           Right to Terminate Following Event of Default.  If at any time an
Event of Default with respect to a party (the "Defaulting Party") has occurred
and is then continuing, the other party (the "Non-defaulting Party") may, by not
more than 20 days notice to the Defaulting Party specifying the relevant Event
of Default, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all outstanding Transactions.  If,
however, "Automatic Early Termination" is specified in the Schedule as applying
to a party, then an Early Termination Date in respect of all outstanding
Transactions will occur immediately upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6)
or, to the extent analogous thereto, (8) and as of the time immediately
preceding the institution of the relevant proceeding or the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(4) or, to the extent analogous thereto,
(8).


(b)           Right to Terminate Following Termination Event.


(i)   Notice.  If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.


 
7

--------------------------------------------------------------------------------

 
(ii)Transfer to Avoid Termination Event.  If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.
 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).


Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.


(iii)   Two Affected Parties.  If an Illegality under Section 5(b)(i)(l) or a
Tax Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.


(iv)   Right to Terminate.  If:


(1)   a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or


(2)   an Illegality under Section 5(b)(i)(2) a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,


either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.


(c)           Effect of Designation.


(i)   If notice designating an Early Termination Date is given under Section
6(a) or (b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.


(ii)   Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 2(e) in respect
of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date shall be determined pursuant to Section
6(e).


(d)           Calculations.


(i)   Statement.  On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.


 
8

--------------------------------------------------------------------------------

 
(ii)    Payment Date.  An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.


(e)           Payments on Early Termination.  If an Early Termination Date
occurs, the following provisions shall apply based on the parties' election in
the Schedule of a payment measure, either "Market Quotation" or "Loss", and a
payment method, either the "First Method" or the "Second Method". If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that "Market Quotation" or the "Second Method", as the case may be,
shall apply.  The amount, if any, payable in respect of an Early Termination
Date and determined pursuant to this Section will be subject to any Set-off.


(i)   Events of Default.  If the Early Termination Date results from an Event of
Default:


(1)   First Method and Market Quotation.  If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.


(2)   First Method and Loss.  If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this Agreement.


(3)   Second Method and Market Quotation.  If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party.  If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.


(4)   Second Method and Loss.  If the Second Method and Loss apply, an amount
will be payable equal to the Non-defaulting Party's Loss in respect of this
Agreement.  If that amount is a positive number, the Defaulting Party will pay
it to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.


(ii)   Termination Events.  If the Early Termination Date results from a
Termination Event:


(1)   One Affected Party.  If there is one Affected Party, the amount payable
will be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.


(2)   Two Affected Parties.  If there are two Affected Parties:


(A)   if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount ("X") and the Settlement Amount
of the party with the lower Settlement Amount ("Y") and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and


 
9

--------------------------------------------------------------------------------

 
(B)   if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").


 If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.


(iii)   Adjustment for Bankruptcy.  In circumstances where an Early Termination
Date occurs because "Automatic Early Termination" applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).


(iv)   Pre-Estimate.  The parties agree that if Market Quotation applies an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty.  Such amount is payable for the loss of bargain and the loss
of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.


7.           Transfer


Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:


(a)
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and



(b)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).



Any purported transfer that is not in compliance with this Section will be void.


8.           Contractual Currency


(a)
Payment in the Contractual Currency.  Each payment under this Agreement will be
made in the relevant currency specified in this Agreement for that payment (the
"Contractual Currency").  To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement.  If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall.  If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.



(b)
Judgments.  To the extent permitted by applicable law, if any judgment or order
expressed in a currency other than the Contractual Currency is rendered (i) for
the payment of any amount owing in respect of this Agreement, (ii) for the
payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which, the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such
party.  The term "rate of exchange" includes, without limitation, any premiums
and costs of exchange payable in connection with the purchase of or conversion
into the Contractual Currency.



 
10

--------------------------------------------------------------------------------

 
(c)
Separate Indemnities.  To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed, and will not be affected by judgment being
obtained or claim or proof being made for any other sums payable in respect of
this Agreement.



(d)
Evidence of Loss.  For the purpose of this Section 8, it will be sufficient for
a party to demonstrate that it would have suffered a loss had an actual exchange
or purchase been made.



9.           Miscellaneous


(a)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings with respect thereto.


(b)           Amendments.  No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or electronic messages on an electronic
messaging system.


(c)           Survival of Obligations.  Without prejudice to Sections 2(a)(iii)
and 6(c)(ii), the obligations of the parties under this Agreement will survive
the termination of any Transaction.


(d)           Remedies Cumulative.  Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.


(e)           Counterparts and Confirmations.


(i)   This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.


(ii)    The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise).  A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement.  The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.


(f)           No Waiver of Rights.  A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.


(g)           Headings.  The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.


10.          Offices; Multibranch Parties


(a)           If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to the other party that, notwithstanding the place of
booking office or jurisdiction of incorporation or organization of such party,
the obligations of such party are the same as if it had entered into
 
 
11

--------------------------------------------------------------------------------

 
the Transaction through its head or home office.  This representation will be
deemed to be repeated by such party on each date on which a Transaction is
entered into.


(b)           Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.


(c)           If a party is specified as a Multibranch Party in the Schedule,
such Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.


11.          Expenses


A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.


12.          Notices


(a)           Effectiveness. Any notice or other communication in respect of
this Agreement may be given in any manner set forth below (except that a notice
or other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:


(i)           if in writing and delivered in person or by courier, on the date
it is delivered;


(ii)           if sent by telex, on the date the recipient's answer back is
received;


(iii)   if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);


(iv)   if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or


(v)   if sent by electronic messaging system, on the date that electronic
message is received,


unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.


(b)           Change of Addresses.  Either party may by notice to the other
change the address, telex or facsimile number or electronic messaging system
details at which notices or other communications are to be given to it.


13.           Governing Law and Jurisdiction


(a)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law specified in the Schedule.


(b)           Jurisdiction.  With respect to any suit, action or proceedings
relating to this Agreement ("Proceedings"), each party irrevocably:


(i)   submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and


 
12

--------------------------------------------------------------------------------

 
(ii)    waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.


Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.


(c)           Service of Process.  Each party irrevocably appoints the Process
Agent (if any) specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings.  If for any reason any
party's Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days appoint a substitute process agent acceptable
to the other party.  The parties irrevocably consent to service of process given
in the manner provided for notices in Section 12.  Nothing in this Agreement
will affect the right of either party to serve process in any other manner
permitted by law.


(d)           Waiver of Immunities.  Each party irrevocably waives, to the
fullest extent permitted by applicable law, with respect to itself and its
revenues and assets (irrespective of their use or intended use), all immunity on
the grounds of sovereignty or other similar grounds from (i) suit, (ii)
jurisdiction of any court, (iii) relief by way of injunction, order for specific
performance or for recovery of property, (iv) attachment of its assets (whether
before or after judgment) and (v) execution or enforcement of any judgment to
which it or its revenues or assets might otherwise be entitled in any
Proceedings in the courts of any jurisdiction and irrevocably agrees, to the
extent permitted by applicable law, that it will not claim any such immunity in
any Proceedings.


14.          Definitions


As used in this Agreement:


"Additional Termination Event" has the meaning specified in Section 5(b).


"Affected Party" has the meaning specified in Section 5(b).


"Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.


"Affiliate" means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.


"Applicable Rate" means:


(a)   in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;


(b)   in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;


(c)   in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and


(d)           in all other cases, the Termination Rate.


"Burdened Party" has the meaning specified in Section 5(b).


 
13

--------------------------------------------------------------------------------

 
"Change in Tax Law" means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.


"consent" includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.
 
"Credit Event Upon Merger" has the meaning specified in Section 5(b).


"Credit Support Document" means any agreement or instrument that is specified as
such in this Agreement.


"Credit Support Provider" has the meaning specified in the Schedule.


"Default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.


"Defaulting Party" has the meaning specified in Section 6(a).


"Early Termination Date" means the date determined in accordance with Section
6(a) or 6(b)(iv).


"Event of Default" has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.


"Illegality" has the meaning specified in Section 5(b).


"Indemnifiable Tax" means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).


"Law" includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
"lawful" and "unlawful" will be construed accordingly.


"Local Business Day" means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial center, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.


"Loss" means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them).  Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies.  Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11.  A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
 
 
14

--------------------------------------------------------------------------------

 
practicable, as of the earliest date thereafter as is reasonably practicable.  A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.


"Market Quotation" means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers.  Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the "Replacement Transaction") that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date.  For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included.  The Replacement Transaction
would be subject to such documentation as such party and the Reference
Market-maker may, in good faith, agree.  The party making the determination (or
its agent) will request each Reference Market-maker to provide its quotation to
the extent reasonably practicable as of the same day and time (without regard to
different time zones) on or as soon as reasonably practicable after the relevant
Early Termination Date.  The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values.  If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations.  For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.


"Non-default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.


"Non-defaulting Party" has the meaning specified in Section 6(a).


"Office" means a branch or office of a party, which may be such party's head or
home office.


"Potential Event of Default" means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


"Reference Market-makers" means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.


"Relevant Jurisdiction" means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.


"Scheduled Payment Date" means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.


"Set-off" means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.


"Settlement Amount" means, with respect to a party and any Early Termination
Date, the sum of:


 
15

--------------------------------------------------------------------------------

 
(a)   the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and


(b)   such party's Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.


"Specified Entity" has the meaning specified in the Schedule.


"Specified Indebtedness" means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


"Specified Transaction" means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.


"Stamp Tax" means any stamp, registration, documentation or similar tax.


"Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


"Tax Event" has the meaning specified in Section 5(b).


"Tax Event Upon Merger" has the meaning specified in Section 5(b).


"Terminated Transactions" means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).


"Termination Currency" has the meaning specified in the Schedule.


"Termination Currency Equivalent" means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
"Other Currency"), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date.  The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.


"Termination Event" means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


"Termination Rate" means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


 
16

--------------------------------------------------------------------------------

 
"Unpaid Amounts" owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market value of that which was (or would have been) required to be
delivered as of the originally scheduled date for delivery, in each case
together with (to the extent permitted under applicable law) interest, in the
currency of such amounts, from (and including) the date such amounts or
obligations were or would have been required to have been paid or performed to
(but excluding) such Early Termination Date, at the Applicable Rate.  Such
amounts of interest will be calculated on the basis of daily compounding and the
actual number of days elapsed.  The fair market value of any obligation referred
to in clause (b) above shall be reasonably determined by the party obliged to
make the determination under Section 6(e) or, if each party is so obliged, it
shall be the average of the Termination Currency Equivalents of the fair market
values reasonably determined by both parties.




IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.




WELLS FARGO BANK, N.A.
 


By:     /s/ Karen
Ahrens                                                                                              
Name:    Karen
Ahrens                                                                                                                                       
Title:       Vice
President                                                                    
Date:      5/22/09                                                       
 
 
GRANITE CONSTRUCTION INCORPORATED
 
By:     /s/ Jigisha
Desai                                                                                             
Name:    Jigisha
Desai                                                                                                                             
Title:       VP/Treasurer                                                              
Date:      6/23/09                              
                                               

 
 
17

--------------------------------------------------------------------------------

 
(Multicurrency-Cross Border)
 
SCHEDULE
 
to the
 
ISDA MASTER AGREEMENT
 
dated as of May 22, 2009, between
 
WELLS FARGO BANK, N.A.
a national banking association organized and existing
under the laws of the United States of America
(“Party A”)
 
and
 
GRANITE CONSTRUCTION INCORPORATED
a corporation organized and existing
under the laws of the State of Delaware
(“Party B”)
 
Part 1.  Termination Provisions
 
In this Agreement:—
 
(a)  
“Specified Entity” means in relation to Party A for the purpose of:

 
Section 5(a)(v) (Default under Specified Transaction),
Affiliates.
Section 5(a)(vi) (Cross Default),
None.
Section 5(a)(vii) (Bankruptcy),
None.
Section 5(b)(iv) (Credit Event Upon Merger),
None.
and in relation to Party B for the purpose of:
 
Section 5(a)(v) (Default under Specified Transaction),
Each Material Subsidiary
Section 5(a)(vi) (Cross Default),
Each Material Subsidiary
Section 5(a)(vii) (Bankruptcy),
Each  Material Subsidiary
Section 5(b)(iv) (Credit Event Upon Merger),
None.

 
(b)  
“Specified Transaction” means, in lieu of the meaning specified in Section 14,
(a) any transaction (including an agreement with respect to any such
transaction) now existing or hereafter entered into between one party to this
Agreement (or any Credit Support Provider of such party or any applicable
Specified Entity of such party) and the other party to this Agreement (or any
Credit Support Provider of such other party or any applicable Specified Entity
of such other party) which is not a Transaction under this Agreement but (i)
which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, weather index transaction or forward purchase or
sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and (c)  any other transaction identified as a
Specified Transaction in this Agreement or the relevant confirmation.  In
addition, Specified Transaction shall also include any agreement or obligation
between Party A (or any Credit Support Provider or Specified Entity of Party A)
and Party B (or any Credit Support Provider or Specified Entity of Party B).

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
The “Cross-Default” provisions of Section 5(a)(vi) of this Agreement will apply
to Party A and to Party B; provided, however, that the following provision shall
be inserted at the end of Section 5(a)(vi):

 
“provided, however, that an Event of Default shall not occur under either (1) or
(2) above if the defaulting party provides satisfactory evidence to the other
party prior to the designation of the Early Termination Date that the default,
Event of Default or other similar event or condition referenced to in (1) or the
failure to pay referred to in (2) is a failure to pay caused by an error or
omission of an administrative or operational nature and funds were available to
such party to enable it to make the relevant payment when due and such payment
is in fact made on or before the second Local Business Day following receipt of
written notice from the other party of such failure to pay.”
 
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) for the payment or
repayment of any money; provided, however, with respect to Party A such term
shall not include deposits and obligations in respect of deposits received in
the ordinary course of Party A’s banking business.
 
“Threshold Amount” means (a) with respect to Party A, an amount equal to 3% of
the Shareholders Equity (as hereinafter defined) of WFC, and (b) with respect to
Party B, any Specified Entity of Party B and any Credit Support Provider of
Party B, $10,000,000.00 or the equivalent thereof in any other currency;
provided that with respect to obligations owed to Party A or its Affiliates, the
Threshold Amount shall mean $1.00.
 
For purposes of the foregoing, with respect to Party A, the term “Shareholders
Equity” shall mean an amount equal to WFC’s total assets minus its total
liabilities, as reflected on WFC’s most recent audited financial statements.
 
(d)  
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of this Agreement
will apply to Party A and to Party B. For the purposes of such provisions,
“materially weaker” shall mean with respect to Party A that the long-term
unsecured, unenhanced and unsubordinated indebtedness of the resulting,
surviving or transferee entity is rated below “BBB-” in the case of S&P or below
“Baa3” in the case of Moody’s. In the event the transferee entity is unrated by
Moody’s or by S&P Agency, “materially weaker” shall mean that the other Party
has commercially reasonable reasons based on the financial condition of such
entity for insecurity with regard to the ability of the surviving or transferee
entity immediately following the completion of the transaction to meet the
obligations required of it under this Agreement of its obligations.

 
(e)  
The “Automatic Early Termination” provisions of Section 6(a) of this Agreement
will not apply to Party A or to Party B.

 
(f)  
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:  (i) Loss will apply, and (ii) Second Method will apply.

 
(g)  
“Termination Currency” means United States Dollars or the currency selected by
the Party which is not the Defaulting Party or the Affected Party, as the case
may be, or where there is more than one Affected Party, the currency agreed to
by Party A and Party B.  If the currency selected is not freely available, or
where there is no agreement between the Affected Parties, the Termination
Currency shall be United States Dollars.

 
 
20

--------------------------------------------------------------------------------

 
 
(h)  
Additional Termination Event will apply to Party B.

 
(i) Change of Control. There occurs any Change of Control with respect to Party
B. Upon the occurrence of such event, Party B shall be deemed to be the sole
Affected Party and all Transactions shall be deemed to be Affected Transactions.
 
Part 2.  Tax Representations
 
(a)
Payer Representations. For the purpose of Section 3(e) of this Agreement, each
party makes the following representation:

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement; provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.
 
(b)
Payee Representations.

 
 (ii)           For the purpose of Section 3(f) of this Agreement, Party A
represents that it is a national banking association organized under the laws of
the United States.
 
 (iii)           For the purpose of Section 3(f) of this Agreement, Party B
represents that it is corporation established under the laws of the State of
Delaware.
 
Part 3.  Agreement to Deliver Documents
 
For the purposes of Section 4(a)(i) and (ii) of this Agreement, the parties
agree that the following documents will be delivered:
Party Required to
Deliver Document
Form/Document/Certificate
Date by which to be
Delivered
Covered by Section 3(d) Representation
Party A
Party A Designation of Authority and related extract from Party A’s By-Laws,
certified by the Secretary or an Assistant Secretary, authorizing the execution,
delivery and performance of derivative instruments of any kind
 
Upon the reasonable request of Party B in connection with the execution of this
Agreement
Yes
Party B
Satisfactory evidence of its capacity and authority to enter into this Agreement
and any Transaction hereunder
Upon execution of this Agreement and each Confirmation, and otherwise upon
request
Yes
Party B
Duly executed and completed U.S. Internal Revenue Service Form W-9 (or successor
thereto).
 
Upon execution of this Agreement, promptly upon reasonable demand by Party A and
promptly upon learning that any such form previously provided by Party B has
become obsolete or incorrect.
 
Yes
Party B
Such other documents as Party A may reasonably request
Upon request
Yes

 
 
21

--------------------------------------------------------------------------------

 
 
Part 4.  Miscellaneous
 
(a)
Addresses for Notices.  For the purpose of Section 12(a) of this Agreement:

 
 
Address for all notices or communications to Party A:

 
 
Address:
Wells Fargo Bank, N.A.

 
 
550 California Street, 12th Floor

 
 
MAC A0112-121

 
 
San Francisco, California 94104

 
 
Facsimile No.: (415) 986-2604

 
 
Attention:  Derivatives Documentation Manager

 
Additional Party A address for notices or communications for operational
purposes (payments and settlements):
 
 
Address:
Wells Fargo Bank, N.A.

 
 
550 California Street, 12th Floor

 
 
MAC A0112-121

 
 
San Francisco, California 94104

 
 
Facsimile No.: (415) 646-9208

 
 
Attention:  Back Office Operations – Settlements



Additional Party A address for all notices or communications in respect of FX
Transactions or Currency Option Transactions:
 
Address:         Wells Fargo Bank, N.A.
One Front Street, 17th Floor
MAC A0195-175
San Francisco, California  94111
Facsimile No.: (415) 396-0786
Telephone No.: (415) 222-6277
Attention:  Risk Control Unit
 
 
22

--------------------------------------------------------------------------------

 
 
 
Address for notices or communications to Party B:

 
 
Address:
Granite Construction Incorporated

 
585 West Beach Street

 
Watsonville, CA 95076

 
United States

 
Facsimile No.: (831) 728-1701

 
Attention: Ananya Mukherjee

 
(b)  
Process Agent.  For the purpose of Section 13(c) of this Agreement, neither
Party A nor Party B will appoint a Process Agent.

 
(c)  
Offices.  The provisions of Section 10(a) will apply to this Agreement.

 
(d)  
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

 
Party A is not a Multibranch Party.
 
Party B is not a Multibranch Party.
 
(e)  
Calculation Agent.  The Calculation Agent is Party A.

 
(f)  
Credit Support Document.

 
Credit Support Document means, in relation to Party A:  That certain Credit
Support Annex dated as of an even date herewith by and between Party A and Party
B.
 
Credit Support Document means, in relation to Party B:  That certain Credit
Support Annex dated as of an even date herewith by and between Party A and Party
B.
 
(g)  
Credit Support Provider.

 
Credit Support Provider means in relation to Party A: None.
 
Credit Support Provider means in relation to Party B: None.
 
(h)  
Governing Law and Jurisdiction.  This Agreement and each Confirmation will be
governed by and construed in accordance with the laws of the State of New York,
other than any principles therein of conflicts of laws (other than Sections
5-1401 and 5-1402 of the General Obligations Law of New York, which shall apply
hereto and thereto).  Section 13(b) is hereby amended by:  (1) deleting “non-”
from the second line of clause (i); and (2) deleting the final paragraph;
provided, however, that any judgment received in a Proceeding shall be
enforceable in any court of competent jurisdiction.

 
(i)  
Netting of Payments.  Subparagraph (ii) of Section 2(c) of this Agreement will
apply; provided, however, that if Party A and Party B enter into multiple
Transactions that are either (a) commodity Transactions or (b) FX Transactions,
subparagraph (ii) of Section 2(c) shall not apply to any Transactions within
such Transaction category.

 
(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement;
provided, however, that, other than for purposes of Section 6(f) of this
Agreement (as added by Part 5(c)), Section 5(a)(v) and Part 1(c), Party A shall
not have any Affiliates for purposes of this Agreement; provided, further, that,
other than for purposes of Section 6(f) of this Agreement (as added by Part
5(c)), Party B shall not have any Affiliates for purposes of this Agreement.

 
 
23

--------------------------------------------------------------------------------

 
 
Part 5.  Other Provisions
 
(a)  
Representations.

 
(ii)           The introductory clause of Section 3 is hereby amended to read in
its entirety as follows:
 
“Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Sections 3(a), (g) and (k) at all
times until the termination of this Agreement) that:”
 
(iii)           For purposes of Section 3, the following shall be added,
immediately following paragraph (f) thereof:
 
“(g)           It is either an “eligible contract participant” as that term is
defined in Section 1a(12) of the Commodity Exchange Act (7 U.S.C. 1a), as
amended by the Commodity Futures Modernization Act of 2000 and was not formed
solely for the purposes of constituting an “eligible contract participant,” or
it is an “eligible swap participant” as that term is defined in 17 C.F.R.
35.1(b)(2) and was not formed solely for the purposes of constituting an
“eligible swap participant,” or if it is not an eligible contract participant or
eligible swap participant, this Agreement (including each Transaction) is
undertaken in conjunction with its line of business (including financial
intermediation services) or the financing of its business.
 
(h)           This Agreement (including each Transaction) has been subject to
individual negotiation by the parties, including individualized creditworthiness
determinations.
 
(i)           It is entering into this Agreement, any Credit Support Document to
which it is a party, each Transaction and any other documentation relating to
this Agreement or any Transaction as principal (and not as agent or in any other
capacity, fiduciary or otherwise).
 
(j)           It acknowledges that, pursuant to the terms of this Agreement
(including, without limitation, Section 6(e)), it may owe a payment to the other
party upon the designation of an Early Termination Date, even in the event such
Early Termination Date is the result of an Event of Default or Termination Event
(including Additional Termination Events) with respect to such other party.
 
(k)           ERISA Representation.  (i) It is not an employee benefit plan
(hereinafter an “ERISA Plan”), as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), subject to Title I
of ERISA or a plan subject to Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”), or subject to any other statute, regulation, procedure
or restriction (“Similar Law”) that is materially similar to Section 406 of
ERISA or Section 4975 of the Code (together with ERISA Plans, “Plans”), (ii)
neither this Agreement nor any Transaction contemplated hereunder violates
ERISA, the Code or any Similar Law, (iii) its assets do not and will not
constitute (or be deemed to constitute) assets of a Plan  and (iv) it is not a
person acting on behalf of a Plan.  It will provide notice to the other party in
the event that it is aware that it is in breach of any aspect of this
representation or is aware that with the passing of time, giving of notice or
expiry of any applicable grace period it will breach this representation.”
 
(b)  
Additional Representations of Party B.  Party B hereby further represents to
Party A (which representations will be deemed to be repeated by Party B at all
times until the termination of this Agreement) that:

 
(i)           It has taken all steps necessary or advisable and has the
authority to create and perfect the pledge and security interest required to be
created pursuant to this Agreement and each Credit Support Document, and such
pledge and security interest have been validly created and perfected.
 
(ii)           Any Transaction entered into pursuant to this Agreement together
with any transactions that Party B has or may enter into with Party A and/or
with any or all other parties does not and will not violate or exceed any limits
or restrictions contained in any authorizations, approvals or resolutions of the
board of directors, shareholders or other authorized body of Party B.
 
 
24

--------------------------------------------------------------------------------

 
 
(iii)           This Agreement and each Transaction hereunder do not constitute
any kind of investment by Party B that is proscribed by any constitution,
charter, law, rule, regulation, government code, constituent or governing
instrument, resolution, guideline, ordinance, order, writ, judgment, decree,
charge, or ruling to which Party B (or any of its officials in their respective
capacities as such) or its property is subject.
 
(c)  
Right of Set-off.  Section 6 of this Agreement is amended by adding the
following new Section 6(f):

 
“(f)           Set-off.  Without affecting the provisions of the Agreement
requiring the calculation of certain net payment amounts, all payments under
this Agreement will be made without set-off or counterclaim; provided, however,
that upon the designation of an Early Termination Date, in addition to and not
in limitation of any other right or remedy (including any right to set off,
counterclaim, or otherwise withhold payment or any recourse to any Credit
Support Document) under applicable law, the Non-defaulting Party or the party
that is not the Affected Party (in either case, “X”) may without prior notice to
any person, set-off any sum or obligation (irrespective of the currency, place
of payment or booking office of the sum or obligation) owed by the Defaulting
Party or the Affected Party (in either case, “Y”) to X or any Affiliate of X
under any other agreement or instrument against any sum or obligation
(irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by X to Y under this Agreement and, for this purpose, may
convert one currency into another at a market rate reasonably determined by
X.  If any sum or obligation is unascertained, X may in good faith estimate that
sum or obligation and set-off in respect of that estimate, subject to X or Y, as
the case may be, accounting to the other party when such sum or obligation is
ascertained.
 
Nothing in this Section 6(f) will have the effect of creating a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”
 
(d)  
Confirmations.  Notwithstanding anything to the contrary in this Agreement:

 
(i)           The parties hereto agree that with respect to each Transaction
hereunder a legally binding agreement shall exist from the moment that the
parties hereto agree on the essential terms of such Transaction, which the
parties anticipate will occur by telephone.
 
(ii)           For each Transaction Party A and Party B agree to enter into
hereunder, Party A shall promptly send to Party B a Confirmation setting forth
the terms of such Transaction.  Party B shall execute and return the
Confirmation to Party A or request correction of any error within three Business
Days of receipt.  Failure of Party B to respond within such period shall not
affect the validity or enforceability of such Transaction and shall be deemed to
be an affirmation of such terms.
 
(e)  
WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY TRIAL OR LITIGATION ARISING OUT OF OR IN CONNECTION WITH
ANY TRANSACTION OR THIS AGREEMENT.

 
(f)  
Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of the Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; provided, however,
that this severability provision will not be applicable if any provision of
Section 1(c), 2, 5 or 6 is held to be invalid or unenforceable.  The parties
hereto shall endeavor in good faith negotiations to replace the prohibited or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.

 
 
25

--------------------------------------------------------------------------------

 
 
(g)  
Consent to Recording.  Each party (i) consents to the recording of the telephone
conversations of trading and marketing personnel of the parties in connection
with this Agreement or any potential Transaction, and (ii) agrees to obtain any
necessary consents of and give notice of such recording to its personnel, and
(iii) consents to the submission of any such tape recording in evidence in any
Proceedings.

 
(h)  
Additional Definitions.  As used in this Schedule, the following terms shall
have the following meanings:

 
“Change of Control” means, with respect to any Person, an event or series of
events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 25% or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a partially-diluted basis (i.e.,
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or
 
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
            “Exchange Act” means the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
   
“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by one Person with another Person in order to conduct a common
venture or enterprise with such Person.


“Material Subsidiary” means, at any time, any Subsidiary, other than an
unrestricted Subsidiary, that meets either of the following conditions at such
time: (a) such Subsidiary’s consolidated total revenues for the period of the
immediately preceding four fiscal quarters is equal to or greater than 10% of
the consolidated total revenues of Party B and its Subsidiaries for such period,
determined in accordance with GAAP, in each case as reflected in the most recent
annual or quarterly (as applicable) financial statements; or (b) such
Subsidiary’s total consolidated assets, as of the last day of the immediately
preceding fiscal quarter, are equal to or greater than 10% of the consolidated
total assets of Party B and its Subsidiaries as of such date, determined in
accordance with GAAP, in each case as reflected in the most recent annual or
quarterly (as applicable) financial statements of Party B;


“Moody’s” means Moody’s Investors Service and any replacement or successor
thereto.


 
26

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.
 
“S&P” means Standard & Poor’s, a Division of the McGraw-Hill Companies, Inc. and
any replacement or successor thereto.


“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Party B; provided, however, the term "Subsidiary" shall not include joint
ventures, partnerships or other business entities to which Party B is a
party where the the joint venture, partnership or other business entity is
entered into with the primary purpose of securing and building construction
projects, real estate investment or land development projects.


“WFC’ means Wells Fargo & Co.
 
(i)  
Relationship Between Parties.  Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties, and, if applicable, any Credit Support
Provider of any party, that expressly imposes affirmative obligations to the
contrary for that Transaction):—

 
(i)           Non-Reliance. It is acting for its own account, and it has made an
independent decision to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its judgment and upon
advice from such advisers as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party or any Credit Support
Provider of such party, as applicable, as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party or any Credit Support Provider of such party, as applicable,
shall be deemed to be an assurance or guarantee as to the expected results of
that Transaction.
 
(ii)           Assessment and Understanding.  It is capable of assessing the
merits of and understanding (on its behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.
 
(iii)           Status of Parties.  The other party and any Credit Support
Provider of such party, as applicable, are not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

(j)
ISDA Definitions.  Unless otherwise specified in a Confirmation, this Agreement,
each Confirmation, and each Transaction are subject to and governed by the 2000
ISDA Definitions (“2000 Definitions”) and the 2005 ISDA Commodity Derivatives
Definitions (“Commodity Definitions”), in each case published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) as each has been
or may be amended, supplemented, updated, or restated.  The provisions of the
2000 Definitions and the Commodity Definitions are incorporated by reference in
and made part of this Agreement and each Confirmation as if set forth in full in
this Agreement and each Confirmation.



In the event of any inconsistency between the definitions or provisions in any
of the following documents, the relevant document first listed below shall
govern:  (i) a Confirmation; (ii) the Schedule to the ISDA Master Agreement;
(iii) the ISDA Master Agreement (iv) the Commodity Definitions and (v) the 2000
Definitions.  For purposes of this Agreement, all references in the Definitions
to “Swap Transactions” shall be deemed references to any Transaction under this
Agreement.
 
The parties executing this Schedule have executed the Master Agreement and have
agreed as to the contents of this Schedule.


 
27

--------------------------------------------------------------------------------

 
 
Party A
Party B
WELLS FARGO BANK, N.A.
GRANITE CONSTRUCTION INCORPORATED
By:  /s/ Karen K. Ahrens 
Name: Karen Ahrens
Its:       Vice President
Date:   5/22/09
By:      /s/ Jigisha Desai 
Name:       Jigisha Desai
Its:           VP/Treasurer
Date:     6/23/09
   

 



 
28

--------------------------------------------------------------------------------

 
ISDAÒ
International Swaps and Derivatives Association. Inc.


CREDIT SUPPORT ANNEX


to the Schedule to the
1992 ISDA MASTER AGREEMENT
dated as of May 22, 2009
 
 between


 
WELLS FARGO BANK, N.A.                     and       GRANITE CONSTRUCTION
INCORPORATED,
            (“Party A”)                     a corporation organized and existing
                   under the laws of the State of Delaware
                                      (“Party B”)




This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
 
Accordingly, the parties agree as follows: –


Paragraph 1. Interpretation


(a)  
Definitions and Inconsistency. Capitalized terms not otherwise defined herein or
elsewhere in this Agreement have the meanings specified pursuant to Paragraph
12, and all references in this Annex to Paragraphs are to Paragraphs of this
Annex. In the event of any inconsistency between this Annex and the other
provisions of this Schedule, this Annex will prevail, and in the event of any
inconsistency between Paragraph 13 and the other provisions of this Annex,
Paragraph 13 will prevail.



(b)  
Secured Party and Pledgor. All references in this Annex to the "Secured Party"
will be to either Party when acting in that capacity and all corresponding
references to the "Pledgor” will be to the other party when acting in that
capacity; provided, however, that if Other Posted Support is held by a party to
this Annex, all references herein to that party as the Secured Party with
respect to that Other Posted Support will be to that party as the beneficiary
thereof and will not subject that support or that party as the beneficiary
thereof to provisions of law generally relating to security interests and
secured parties.



Paragraph 2. Security Interest


Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by
either party.

Copyright Ó 1994 by International Swaps and Derivatives Association, Inc.


 
1

--------------------------------------------------------------------------------

 
Paragraph 3. Credit Support Obligations


(a)  
Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Secured Party on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Pledgor's Minimum Transfer Amount,
then the Pledgor will Transfer to the Secured Party Eligible Credit Support
having a Value as of the date of Transfer at least equal to the applicable
Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise specified
in Paragraph 13, the “Delivery Amount" applicable to the Pledgor for any
Valuation Date will equal the amount by which:



(i)  
the Credit Support Amount



exceeds


(ii)  
the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party.



(b)  
Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by the Pledgor
on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds the Secured Party's Minimum Transfer Amount,
then the Secured Party will Transfer to the Pledgor Posted Credit Support
specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
"Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:



(i)  
the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party



exceeds


(ii)  
the Credit Support Amount.



“Credit Support Amount” means, unless otherwise specified in Paragraph l3, for
any Valuation Date (i) the Secured Party's Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.


Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions


(a)  
Conditions Precedent. Each Transfer obligation of the Pledgor under Paragraphs 3
and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and 6(d) is
subject to the conditions precedent that:



(i)  
no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and



(ii)  
no Early Termination Date for which any unsatisfied payment obligations exist
has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.



(b)  
Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the Transfer of Eligible Credit Support or Posted
Credit Support is made by the Notification Time, then the relevant Transfer will
be made not later than the close of business on the next Local Business Day; if
a demand is made after the Notification Time, then the relevant Transfer will be
made not later than the close of business on the second Local Business Day
thereafter.



(c)  
Calculations. All calculations of Value and Exposure for purposes of Paragraphs
3 and 6(d) will be made by the Valuation Agent as of the Valuation Time. The
Valuation Agent will notify each party (or the other party, if the Valuation
Agent is a party) of its calculations not later than the Notification Time on
the Local Business Day following the applicable Valuation Date (or in the case
of Paragraph 6(d), following the date of calculation).

 
 
2

--------------------------------------------------------------------------------

 
(d) Substitutions.


(i)  
Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the "Substitute Credit Support"); and



(ii)  
subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor the
items of Posted Credit Support specified by the Pledgor in its notice not later
than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in Paragraph
13 (the "Substitution Date"); provided that the Secured Party will only be
obligated to Transfer Posted Credit Support with a Value as of the date of
Transfer of that Posted Credit Support equal to the Value as of that date of the
Substitute Credit Support.



Paragraph 5. Dispute Resolution


If a party (a "Disputing Party") disputes (I) the Valuation Agent's calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:


(i)  
In the case of a dispute involving a Delivery Amount or Return Amount, unless
otherwise specified in Paragraph 13, the Valuation Agent will recalculate the
Exposure and the Value as of the Recalculation Date by:



(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
 
(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent's original calculations will be used for that
Transaction (or Swap Transaction); and
 
(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.


(ii)  
In the case of a dispute involving the Value of any Transfer of Eligible Credit
Support or Posted Credit Support, the Valuation Agent will recalculate the Value
as of the date of Transfer pursuant to Paragraph 13.



Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
 
 
3

--------------------------------------------------------------------------------

 
Paragraph 6. Holding and Using Posted Collateral--


(a)  
Care of Posted Collateral. Without limiting the Secured Party's rights under
Paragraph 6(c), the Secured Party will exercise reasonable care to assure the
safe custody of all Posted Collateral to the extent required by applicable law,
and in any event the Secured Party will be deemed to have exercised reasonable
care if it exercises at least the same degree of care as it would exercise with
respect to its own property. Except as specified in the preceding sentence, the
Secured Party will have no duty with respect to Posted Collateral, including,
without limitation, any duty to collect any Distributions, or enforce or
preserve any rights pertaining thereto.



(b) Eligibility to Hold Posted Collateral; Custodians.


(i)  
General. Subject to the satisfaction of any conditions specified in Paragraph 13
for holding Posted Collateral, the Secured Party will be entitled to hold Posted
Collateral or to appoint an agent (a "Custodian”) to hold Posted Collateral for
the Secured Party. Upon notice by the Secured Party to the Pledgor of the
appointment of a Custodian, the Pledgor's obligations to make any Transfer will
be discharged by making the Transfer to that Custodian. The holding of Posted
Collateral by a Custodian will be deemed to be the holding of that Posted
Collateral by the Secured Party for which the Custodian is acting.



(ii)  
Failure to Satisfy Conditions. If the Secured Party or its Custodian fails to
satisfy any conditions for holding Posted Collateral. then upon a demand made by
the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.



(iii)  
Liability. The Secured Parry will be liable for the acts or omissions of its
Custodian to the same extent that the Secured Party would be liable hereunder
for its own acts or omissions.



(c)  
Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and without
limiting the rights and obligations of the parties under Paragraphs 3, 4(d)(ii),
5, 6(d) and 8, if the Secured Party is not a Defaulting Party or an Affected
Party with respect to a Specified Condition and no Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then the Secured Party will,
notwithstanding Section 9-207 of the New York Uniform Commercial Code, have the
right to:



(i)  
sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise dispose
of, or otherwise use in its business any Posted Collateral it holds, free from
any claim or right of any nature whatsoever of the Pledgor, including any equity
or right of redemption by the Pledgor; and



(ii)  
register any Posted Collateral in the name of the Secured Party, its Custodian
or a nominee for either.



For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.


(d)  
Distributions and Interest Amount.



(i)  
Distributions. Subject to Paragraph 4(a), if the Secured Party receives or is
deemed to receive Distributions on a Local Business Day, it will Transfer to the
Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).



(ii)  
Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party will
Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.



 
4

--------------------------------------------------------------------------------

 
Paragraph 7. Events of Default


For purposes of Section 5(a)(iii)(1) of this Agreement. an Event of Default will
exist with respect to a party if:


(i)  
that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral,  Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;



(ii)  
that party fails to comply with any restriction or prohibition specified in this
Annex with respect to any of the rights specified in Paragraph 6(c) and that
failure continues for five Local Business Days after notice of that failure is
given to that party; or



(iii)  
that party fails to comply with or perform any agreement or obligation other
than those specified in Paragraphs 7(i) and 7(ii) and that failure continues for
30 days after notice of that failure is given to that party.



Paragraph 8. Certain Rights and Remedies


(a)  
Secured Party’s Rights and Remedies. If at any time (1) an Event of Default or
Specified Condition with respect to the Pledgor has occurred and is continuing
or (2) an Early Termination Date has occurred or been designated as the result
of an Event of Default or Specified Condition with respect to the Pledgor, then,
unless the Pledgor has paid in full all of its Obligations that are then due,
the Secured Party may exercise one or more of the following rights and remedies:



(i)  
all rights and remedies available to a secured party under applicable law with
respect to Posted Collateral held by the Secured Party;



(ii)  
any other rights and remedies available to the Secured Party under the terms of
Other Posted Support, if any;



(iii)  
the right to Set-off any amounts payable by the Pledgor with respect to any
Obligations against any Posted Collateral or the Cash equivalent of any Posted
Collateral held by the Secured Party (or any obligation of the Secured Party to
Transfer that Posted Collateral); and



(iv)  
the right to liquidate any Posted Collateral held by the Secured Party through
one or more public or private sales or other dispositions with such notice, if
any, as may be required under applicable law, free from any claim or right of
any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.



Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.


(b)  
Pledgor's Rights and Remedies. If at any time an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Secured Party, then (except in the case of an
Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):



(i)  
the Pledgor may exercise all rights and remedies available to a pledgor under
applicable law with respect to Posted Collateral held by the Secured Party;



 
5

--------------------------------------------------------------------------------

 
(ii)  
the Pledgor may exercise any other rights and remedies available to the Pledgor
under the terms of Other Posted Support, if any;



(iii)  
the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and



(iv)  
to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:



(A)  
Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and



(B)  
to the extent that the Pledgor does not Set-off under (iv)(A) above, withhold
payment of any remaining amounts payable by the Pledgor with respect to any
Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.



(c)  
Deficiencies and Excess Proceeds. The Secured Party will Transfer to the Pledgor
any proceeds and Posted Credit Support remaining after liquidation, Set-off
and/or application under Paragraphs 8(a) and 8(b) after satisfaction in full of
all amounts payable by the Pledgor with respect to any Obligations; the Pledgor
in all events will remain liable for any amounts remaining unpaid after any
liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).



(d)  
Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.



Paragraph 9. Representations


Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:


(i)  
it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;



(ii)  
it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;



(iii)  
upon the Transfer of any Eligible Collateral to the Secured Party under the
terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and



(iv)  
the performance by it of its obligations under this Annex will not result in the
creation of any security interest, lien or other encumbrance on any Posted
Collateral other than the security interest and lien granted under Paragraph 2.



Paragraph 10.  Expenses


(a)  
General. Except as otherwise provided in Paragraphs 10(b) and l0(c), each party
will pay its own costs and expenses in connection with performing its
obligations under this Annex and neither party will be liable for any costs and
expenses incurred by the other party in connection herewith.



(b)  
Posted Credit Support. The Pledgor will promptly pay when due all taxes,
assessments or charges of any nature that are imposed with respect to Posted
Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party's rights under
Paragraph 6(c).



 
6

--------------------------------------------------------------------------------

 
(c)  
Liquidation/Application of Posted Credit Support. All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted Credit Support
under Paragraph 8 will be payable, on demand and pursuant to the Expenses
Section of this Agreement, by the Defaulting Party or, if there is no Defaulting
Party, equally by the parties.



Paragraph 11. Miscellaneous


(a)  
Default Interest. A Secured Party that fails to make, when due, any Transfer of
Posted Collateral or the Interest Amount will be obligated to pay the Pledgor
(to the extent permitted under applicable law) an amount equal to interest at
the Default Rate multiplied by the Value of the items of property that were
required to be Transferred, from (and including) the date that Posted Collateral
or Interest Amount was required to be Transferred to (but excluding) the date of
Transfer of that Posted Collateral or Interest Amount. This interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed.



(b)  
Further Assurances. Promptly following a demand made by a party, the other party
will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support or an Interest Amount or to effect or document a release of a
security interest on Posted Collateral or an Interest Amount.



(c)  
Further Protection. The Pledgor will promptly give notice to the Secured Party
of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support Transferred by the Pledgor or that could adversely affect
the security interest and lien granted by it under Paragraph 2, unless that
suit, action, proceeding or lien results from the exercise of the Secured
Party's rights under Paragraph 6(c).



(d)  
Good Faith and Commercially Reasonable Manner. Performance of all obligations
under this Annex, including, but not limited to, all calculations, valuations
and determinations made by either party, will be made in good faith and in a
commercially reasonable manner.



(e)  
Demands and Notices. All demands and notices made by a party under this Annex
will be made as specified in the Notices Section of this Agreement, except as
otherwise provided in Paragraph 13.



(f)  
Specifications of Certain Matters. Anything referred to in this Annex as being
specified in Paragraph 13 also may be specified in one or more Confirmations or
other documents and this Annex will be construed accordingly.



Paragraph 12. Definitions
As used in this Annex: –


“Cash” means the lawful currency of the United States of America.


"Credit Support Amount” has the meaning specified in Paragraph 3.


“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.


 "Delivery Amount" has the meaning specified in Paragraph 3(a).


“Disputing Party” has the meaning specified in Paragraph 5.


"Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c).  Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.


 
7

--------------------------------------------------------------------------------

 
“Eligible Collateral" means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.


"Eligible Credit Support” means Eligible Collateral and Other Eligible Support.


"Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of "Market Quotation").


“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.


“Interest Amount" means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:


(x)  
the amount of that Cash on that day; multiplied by



(y)  
the Interest Rate in effect for that day; divided by



(z)  360.


"Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.


"Interest Rate” means the rate specified in Paragraph 13.


"Local Business Day,” unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.


"Minimum Transfer Amount” means with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
 
“Notification Time” has the meaning specified in Paragraph 13,


"Obligations" means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.


"Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.


"Other Posted Support" means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.


“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).


“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.


 
8

--------------------------------------------------------------------------------

 
"Posted Credit Support” means Posted Collateral and Other Posted Support.


“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
"Recalculation Date" means the most recent Valuation Date under Paragraph 3.


“Resolution Time” has the meaning specific in Paragraph 13.


“Return Amount” has the meaning specified in Paragraph 3(b).


“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.


"Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.


"Substitute Credit Support" has the meaning specified in Paragraph 4(d)(i).


"Substitution Date" has the meaning specified in Paragraph 4(d)(ii).


"Threshold" means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.


"Transfer" means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:


(i)  
in the case of Cash, payment or delivery by wire transfer into one or more bank
accounts specified by the recipient;



(ii)  
in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;



(iii)  
in the case of securities that can be paid or delivered by book-entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient; and



(iv)  
in the case of Other Eligible Support or Other Posted Support, as specified in
Paragraph  13.



“Valuation Agent" has the meaning specified in Paragraph 13.


"Valuation Date" means each date specified in or otherwise determined pursuant
to Paragraph 13.


“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.


“Valuation Time” has the meaning specified in Paragraph 13.


"Value" means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:.


(i)  
Eligible Collateral or Posted Collateral that is:



(A)  
Cash, the amount thereof; and



(B)  
a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage, if any;



(ii)  
Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero: and



(iii)  
Other Eligible Support and Other Posted Support, as specified in Paragraph 13.



 
9

--------------------------------------------------------------------------------

 
Paragraph 13.  Elections and Variables


(a)  
Security Interest for "Obligations.” The term "Obligations" as used in this
Annex includes the following additional obligation;



With respect to Party A: None.
 
With respect to Party B: None.


(b)  
Credit Support Obligations.



(i)  
Delivery Amount Return Amount and Credit Support Amount.



(A) “Delivery Amount" will have the meaning specified in Paragraph 3(a).


(B) “Return Amount" will have the meaning specified in Paragraph 3(b).


(C) “Credit Support Amount” will have the meaning specified in Paragraph 3.


 
(ii)
Eligible Collateral shall consist of those assets identified by the ICAD codes
listed below, as they are defined in the Collateral Asset
Definitions.  Percentage shown is the Valuation Percentage applicable to the
indicated combination of ICAD and Remaining Maturity.



                                                Remaining Maturity
 
 
 
 
ICAD Code
 
 
One (1) year or under
More than one (1) year up to and including five (5) years
More than five (5) years up to and including ten (10) years
 
US-CASH
 
100%
 
N/A
 
N/A
S-TBILL
98.5%
N/A
N/A
US-TNOTE
98.5%
97%
95%
US-TBOND
98.5%
97%
95%



(iii)  
Other Eligible Support. There shall be no "Other Eligible Support" for Party A
or Party B for purposes of this Annex.


 
 
 (iv)  Thresholds.



 
(A)
“Independent Amount” means with respect to Party A:  Not Applicable,

 
and with respect to Party B:  Not Applicable.



   (B)    "Threshold" shall mean, with respect to Party A, USD 40,000,000.00
"Threshold" shall mean, with respect to Party B, USD 10,000,000.00


provided, however, that the Threshold with respect to a party shall be zero ($0)
for so long as an Event of Default or a Specified Conditions is continuing with
respect to such party.

 
  (C)     “Minimum Transfer Amount” means with respect to Party A: $100,000.00
“Minimum Transfer Amount” means with respect to Party B: $100,000.00


;provided, however, that the Minimum Transfer Amount with respect to a party
shall be zero ($0) for so long as an Event of Default or a Specified Conditions
is continuing with respect to such party.


 
(D)
Rounding.  All Delivery Amounts will be rounded up and all Return Amounts will
be rounded down to the nearest integral multiple of $10,000.00.





 
10

--------------------------------------------------------------------------------

 


(c)  
Valuation and Timing.



(i)  
"Valuation Agent" means, for purposes of Paragraphs 3, and 5, the party making
the demand under Paragraph 3, and, for purposes of Paragraph 6(d), the Secured
Party receiving or deemed to receive the Distributions or the Interest Amount,
as applicable.



(ii)  
“Valuation Date” means:  Each New York Business Day.



(iii)  
“Valuation Time" means:



[  ] the close of business in the city of the Valuation Agent on the Valuation
Date or date of calculation, as applicable:
 
[X] the close of business on the Local Business Day before the Valuation Date or
date of calculation, as applicable;
 
provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.


(iv)  
“Notification Time" means 1:00 p.m., New York time, on a Local Business Day.



(d)
Conditions Precedent and Secured Party's Rights and Remedies. The following
Termination Event(s) will be a "Specified Condition" for each party (that party
being the Affected Party if the Termination Event occurs with respect to that
party) for the purposes of the Paragraphs specified below:




 
Paragraph 4(a)
Paragraph 6(c), 8(a) and (b)
 
Illegality
ý
¨
Tax Event
ý
¨
Tax Event Upon Merger
ý
¨
Credit Event Upon Merger
ý
ý
Additional Termination Event
ý
ý



(e)  
Substitution.



  (i)  
 "Substitution Date" means the Local Business Day in New York on which the
Secured Party is able to confirm irrevocable receipt of the Substitute Credit
Support, provided that (x) such receipt is confirmed before 3:00 p.m. (New York
time) on such Local Business Day in New York and (y) the Secured Party has
received, before 1:00 p.m. (New York time) on the immediately preceding Local
Business Day in New York, the notice of substitution described in Paragraph
4(d)(i).



(ii)  
Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party's consent for any substitution pursuant to Paragraph 4(d):
inapplicable.



(f)  
Dispute Resolution.



(i)  
"Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.



 
(ii)
Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support will be calculated as follows: for Cash, the U.S. dollar
value  thereof, and for each item of Eligible Collateral (other than Cash), an
amount in U.S. dollars equal to the product of (i) either (A) the bid price for
such security quoted on such day by a principal market-maker for such security
selected in good faith by the Secured Party or (B) the most recent publicly
available bid price for such security as reported by a quotation service or in a
medium selected in good faith and in a commercially reasonable manner by Secured
Party, multiplied by (ii) the percentage figure listed in Paragraph 13(b)(ii)
hereof with respect to such security.



(iii)  
Alternative. The provisions of Paragraph 5 will apply.

 
 
11

--------------------------------------------------------------------------------

 
 
(g)  
Holding and Using Posted Collateral.



(i)  
Eligibility to Hold Posted Collateral; Custodians. Party A and its Custodian,
and Party B and its Custodian, will be entitled to hold Posted Collateral, as
applicable, pursuant to Paragraph 6(b); provided that the following conditions
applicable to it are satisfied:



(A)           Party A, as the Secured Party, is not a Defaulting Party.
 
(B)           Party B, as the Secured Party, is not a Defaulting Party.
 
(C)           Each party hereby covenants and agrees that it will cause all
Posted Collateral received from the other party to be entered in one or more
accounts (each, a "Collateral Account") with a domestic office of a commercial
bank, trust company or financial institution organized under the laws of the
United States (or any state or a political subdivision thereof) having assets of
at least $10 billion and a long term debt or deposit rating of at least (i) A2
from Moody's and (ii) A from S&P (a "Qualified Institution"), each of which
accounts may include property of other parties but will bear a title indicating
the Secured Party's interest in said account and the Posted Collateral in such
account. In addition the Secured Party may direct the Pledgor to transfer or
deliver Eligible Collateral directly into the Secured Party's Collateral
Account(s). If otherwise qualified, the Secured Party may act as such Qualified
Institution and the Secured Party may move the Collateral Accounts from one
Qualified Institution to another upon reasonable notice to the Pledgor.
 
Initially, the Custodian for Party A is: Not Applicable.
 
Initially, the Custodian for Party B is: Not Applicable.

 
Use of Posted Collateral. The provisions of Paragraph 6(c) will apply to Party A
and will to Party B.


(h)  
Distributions and Interest Amount



(i)  
Interest Rate. The "Interest Rate” with respect to Posted Collateral in the form
of Cash, for any day, will be the rate opposite the caption “Federal funds
(effective)” for such day as published by the Federal Reserve Publication
H.15(519) or any successor publication as published by the Board of Governors of
the Federal Reserve System.



(ii)  
Transfer of Interest Amount. The Transfer of the Interest Amount will be made
within three Local Business Days of each calendar month.



(iii)  
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.



(i)  
Additional Representation(s).



None.


(j)  
Other Eligible Support and Other Posted Support.  Not Applicable.



(k)  
Demands and Notices.



All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:




Party A:
Wells Fargo Bank, N.A.
550 California Street, 12th Floor
MAC A0112-121
San Francisco, CA  94104
Facsimile No.:  415-975-6782
Telephone No.:  415-396-6821
Attention:  Jessy Hefner



 
12

--------------------------------------------------------------------------------

 
Party B:
Granite Construction Incorporated
585 West Beach Street
Watsonville, CA 95076
United States
Facsimile No.: (831) 728-1701
Attention: Ananya Mukherjee



(l) Addresses for Transfers.


Party A:
Cash/Interest Payments: (USD Only)
Wells Fargo Bank, N.A.
ABA: 121000248
Account # 4375691755
F/O  Capital Markets WIP
 
     
Eligible Collateral (other than cash):
Wells Fargo Bank , N.A.
ABA # 121-000-248
WFB Custodian / 1020
F/C:  Wells Fargo Bank Financial Products # 126184271



Party B:
Cash:
 
 
     
Eligible Collateral (other than cash):
 
 





 
13

--------------------------------------------------------------------------------

 
(m)  
Other Provisions.



(i)
The definitions and provisions contained in the Collateral Asset Definitions
First Edition - 2003 (the "Collateral Asset Definitions"), as published by the
International Swaps and Derivatives Association, Inc., ("ISDA") are incorporated
into this Annex.  In the event of any inconsistency between any of the
following, the first listed shall prevail (i) this Annex, (ii) the Agreement and
(iii) the Collateral Asset Definitions.



(ii)
Events of Default.  Paragraph 7 (i) shall be amended by replacing the word “two”
in the last line with the word “five”.



IN WITNESS WHEREOF the parties have executed this Credit Support Annex as of the
date hereof.


WELLS FARGO BANK, N.A.                                    GRANITE CONSTRUCTION
INCORPORATED,
 
a corporation organized and existing

 
under the laws of the State of Delaware



By:     /s/ Karen
Ahrens                                                  By:       /s/ Jigisha
Desai                                                                           
Name:       Karen
Ahrens                                                      Name:       Jigisha
Desai                                                                
Its:            Vice
President                                                      Its:       
    VP/Treasurer                                                                
 
Date:     5/22/09                                                            
Date:          
   6/23/09                                                                           
 


 
14

--------------------------------------------------------------------------------

 